CONVERTIBLE DEBENTURE

Infotec Business Systems Inc.,

a Nevada corporation

 

FOR VALUE RECEIVED, Infotec Business Systems Inc., a Nevada corporation
(“Borrower”), hereby promises to pay to TOV Trust (“Holder”), the principal
amount of One Hundred Thousand Dollars ($100,000.00), on the terms and subject
to the conditions specified in this Convertible Debenture (“Debenture”).

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 

ARTICLE ONE

INTEREST, TERMS OF PAYMENT AND SECURITY

 

1.1 Currency. All amounts specified by to the provisions of this Debenture are
in United States Dollars.

 

1.2 Interest. Interest shall commence to accrue on the unpaid principal amount
due and payable pursuant to the provisions of this Debenture commencing on the
date of this Debenture and shall continue thereafter at an annual rate equal to
ten percent (10%). Interest shall be computed on the basis of a year of three
hundred sixty (360) days and actual days elapsed. Interest shall be due and
payable on that date which is exactly thirty-six (36) months after the execution
of this Debenture.

 

1.3 Principal. The entire principal amount evidenced by the provisions of this
Debenture shall be due and payable on that date which is exactly thirty-six (36)
months after the execution of this Debenture (the “Maturity Date”). The
provisions of this Debenture notwithstanding any partial pre-payment, when made,
shall be credited first to interest then due and payable. The remainder of each
such prepayment shall then be credited to the end paid principal indebtedness
evidenced by the provisions of this Debenture, and interest thereon shall cease
to accrue on any amount so credited to that unpaid principal. In the event that
Borrower intends to repay such indebtedness, then Borrower must provide at least
thirty (30) days prior written notice to Holder of Borrower’s intention to repay
such indebtedness. Upon receipt of such written notice from Borrower, Holder
shall have fifteen (15) days to elect to convert such indebtedness pursuant to
the provisions of Article Two. In the event that Holder elects to convert such
indebtedness, Holder shall provide written notice to the Borrower of its
election to covert within fifteen (15) days of Holder’s receipt of such written
notice from Borrower that Borrower intends to repay such indebtedness.

 

 

CW1044004.1

1

 


--------------------------------------------------------------------------------



 

 

 

ARTICLE TWO

CONVERSION AND PURCHASE RIGHTS

 

2.1 Conversion or Purchase Right. Holder shall have the right from and after the
date of execution of this Debenture, and then at any time on or prior to the
Maturity Date, to convert all or any portion of the principal indebtedness
evidenced by the provisions of this Debenture into 4,000,000 fully paid and
nonassessable shares of $.001 par value common stock of Borrower (“Common
Stock”) on the terms and subject to the conditions specified by the provisions
of this Article Two of this Debenture. Upon the surrender of this Debenture,
accompanied by Holder’s written request for conversion as provided for in
Section 2.3 of this Debenture, Borrower shall pay Holder within 30 days of that
written request for conversion all interest accrued on the unpaid principal
indebtedness evidenced by the provisions of this Debenture to the date of
conversion and issue and deliver to Holder certificates evidencing the
appropriate number of shares of Common Stock as determined in accordance with
Section 2.3 of this Debenture. If a portion but less than all of such principal
is converted, Borrower shall deliver to Holder a certificate for the proper
number of shares of Common Stock for the portion of that principal indebtedness
converted and a new Debenture in the form hereof for the unconverted balance of
the principal indebtedness evidenced by the provisions of this Debenture.

 

2.2 Conversion or Purchase Price. Subject to adjustment as specified by the
provisions of Section 2.4 of this Debenture, for that period commencing on the
date of execution of this Debenture, and continuing through and including the
Maturity Date, the conversion or purchase price of the Common Stock indebtedness
shall be deemed to be $0.025 per share (“Conversion Price”).

 

2.3 Mechanics of Conversion. No fractional shares of Common Stock shall be
issued upon any conversion of the principal indebtedness evidenced by the
provisions of this Debenture. In lieu of any fractional shares to which Holder
would otherwise be entitled, Borrower shall pay Holder cash in the amount equal
to the Conversion Price for such fractional shares. Before Holder shall be
entitled to convert the indebtedness evidenced by the provisions of this
Debenture into shares of Common Stock and to receive certificates therefor,
Holder shall surrender the original copy of this Debenture, duly endorsed and
cancelled, at the office of Borrower, and shall give at least thirty (30) days
written notice to Borrower at such office that Holder elects to so convert the
principal indebtedness evidenced by the provisions of this Debenture, which date
shall be the conversion date (“Conversion Date”); and provided, further,
however, that Borrower shall not be obligated to issue certificates evidencing
the shares of Common Stock issuable unless the original endorsed and cancelled
original copy of this Debenture is either delivered to Borrower, as specified
above, or Holder notifies Borrower that such original copy of this Debenture has
been lost, stolen or destroyed and executes an agreement to indemnify Borrower
from any loss incurred by Borrower in connection with such original copy of this
Debenture. Borrower shall, as soon as practicable after such delivery of an
original copy of this Debenture, or such agreement and indemnification, issue
and deliver or cause to be issued and delivered at such office to Holder, a
certificate or certificates for the number of shares of Common Stock to which
Holder shall be entitled and a check payable to Holder in the amount of any cash
amounts

 

CW1044004.1

2

 


--------------------------------------------------------------------------------



 

payable as a result of the conversion into fractional shares of Common Stock.
The person or persons entitled to receive the shares of Common Stock issuable
upon any such conversion shall be treated for all purposes as the record holder
or holders of such shares of Common Stock on such date.

 

2.4 Adjustment of Conversion Terms. The Conversion Price and number of shares of
Common Stock to be issued upon conversion or purchase shall be subject to
adjustment from time to time upon the happening of certain events while the
conversion or purchase right specified by the provisions of this Debenture
remains outstanding, as follows:

 

 

A.

Merger, Sale of Assets, etc. If Borrower at any time shall consolidate with or
merge into or sell or convey all or substantially all its assets, the provisions
of this Debenture shall thereafter evidence the right to purchase such number
and type of securities and property as would have been issuable or distributable
on account of such consolidation, merger, sale or conveyance, upon or with
respect to the securities subject to the conversion or purchase right
immediately prior to such consolidation, merger, sale or conveyance, the
foregoing provision shall similarly apply to successive transactions of a
similar nature by any such successor or purchaser. Without limiting the
generality of the foregoing, the provisions of this Debenture shall apply to
such securities of such successor or purchaser after any such consolidation,
merger, sale or conveyance.

 

 

B.

Reclassification, etc. If Borrower at any time shall, by subdivision,
combination or reclassification of securities, or otherwise, change any of the
securities then purchasable upon the exercise of the conversion or purchase
right specified by the provisions of this Debenture into the same or a different
number of securities of any class or classes, the provisions of this Debenture
shall thereafter evidence the right to purchase such number and type of
securities as would have been issuable as the result of such change with respect
to the securities which were subject to such conversion or purchase right
immediately prior to such subdivision, combination, reclassification or other
change. If shares of Common Stock are subdivided or combined into a greater or
smaller number of shares of Common Stock, the Conversion Price shall be
proportionately decreased in case of subdivision of shares or proportionately
increased in the case of combination of shares, in both situations by the ratio
which the total number of shares of Common Stock to be outstanding immediately
after the occurrence of such event bears to the total number of shares of Common
Stock issued and outstanding immediately prior to the occurrence of such event.
No adjustment shall occur for the ten - for – one share consolidation of the
Company which is anticipated to occur during February of 2007.

 

2.5 Cash Distributions. No adjustment because of cash dividends regarding the
Common Stock or other securities purchasable pursuant to the provisions of this
Debenture will be made to the Conversion Price.

 

 

CW1044004.1

3

 


--------------------------------------------------------------------------------



 

 

2.6 Corporate Authority. Borrower’s issuance of this Debenture shall constitute
full authority to Borrower's officers who are charged with the duty of executing
stock certificates for shares of Common Stock pursuant to the exercise of this
Debenture by Holder. Borrower shall execute stock certificates for shares of
Borrower’s Common Stock no later than thirty (30) days after the Conversion Date
to convert the principal indebtedness evidenced by the provisions of this
Debenture or purchase of shares pursuant to the provisions of this Debenture.

 

ARTICLE THREE

REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants that:

 

3.1 Existence and Rights. Borrower is a corporation duly, organized and existing
pursuant to the laws of the State of Nevada without limit as to the duration of
its existence; Borrower has corporate powers and adequate authority, rights and
franchises to own its property and to carry on its business as now conducted,
and is duly qualified and in good standing in each jurisdiction in which the
character of the properties owned by it therein or the conduct of its business
makes such qualification necessary; and Borrower has the corporate power and
adequate authority to issue this Debenture.

 

3.2 Debenture Authorized. The execution and delivery of this Debenture and the
performance of the provisions of this Debenture are not in contravention of or
in conflict with any law or regulation or any term or provision of Borrower’s
Articles of Incorporation or Bylaws and are duly authorized and do not require
the consent or approval of any governmental agency or other authority; and this
Debenture is the valid and legally enforceable obligation of Borrower in
accordance with the terms of this Debenture.

 

3.3 No Conflict. The execution, delivery and performance of this Debenture are
not in contravention of or conflict with any agreement, indenture or undertaking
to which Borrower is a party or by which Borrower or any of Borrower's property
may be bound or affected, and does not cause any lien, charge or other
encumbrance to be created or imposed upon any such property by reason thereof.

 

The Holder represents and warrants that:

 

3.4 Accredited Investor. The Holder is an “Accredited Investor”, as the term is
defined in Regulation D under the Securities Act of 1933 and has completed and
delivered to the Borrower a Prospective Investor Suitability Questionnaire.

 

ARTICLE FOUR

BORROWER’S COVENANTS

 

Borrower agrees that until the indebtedness evidenced by the provisions of this
Debenture is paid in full, Borrower will:

 

 

CW1044004.1

4

 


--------------------------------------------------------------------------------



 

 

4.1          Maintain Corporate Rights and Facilities. Maintain and preserve its
corporate existence and all rights, franchises and other authority adequate for
the conduct of its business; maintain its properties, equipment and facilities
in good order and repair and conduct its business in an orderly manner without
voluntary interruption.

 

4.2          Records and Reports. Maintain a standard and modern system of
accounting in accordance with generally accepted accounting principles.

 

4.3          Conduct of Business. Conduct the business of Borrower in accordance
with all applicable provisions of law.

 

ARTICLE FIVE

EVENTS OF DEFAULT

 

The occurrence of any of the following events of default shall, at the option of
Holder, make all sums of principal and interest payable pursuant to this
Debenture immediately due and payable, on demand:

 

5.1          Failure to Pay Principal or Interest. Failure to pay any
installment of interest evidenced by the provisions of this Debenture when due
and continuance thereof for a period of fifteen (15) days after written notice
to Borrower from Holder. Failure to pay the principal evidenced by the
provisions of this Debenture when due and continuance thereof for a period of
thirty (30) days after written notice to Borrower from Holder.

 

5.2          Insolvency, Receiver or Trustee. Borrower shall become insolvent or
admit in writing its inability to pay its debts as they mature; or make an
assignment for the benefit of creditors; or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business; or such a receiver or trustee otherwise shall be
appointed.

 

5.3          Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief pursuant to any bankruptcy law or any
law for the relief of debtors shall be instituted by or against Borrower.

 

ARTICLE SIX

REGISTRATION

 

6.1          Investment Representation. Holder hereby represents and warrants
that Holder has acquired this Debenture for purpose of investment and with no
present intent to sell or distribute the same. In the event Holder exercises the
conversion or purchase right specified by the provisions of this Debenture, any
Securities of Borrower so acquired will be with the same investment intent.

 

6.2          Definitions. The following constitute definitions of certain of the
terms used in this Article Six.

 

 

CW1044004.1

5

 


--------------------------------------------------------------------------------



 

 

 

 

A.

“Commission” means the Securities and Exchange Commission.

 

 

B.

“Securities” shall mean this Debenture, and any of the Common Stock issuable
upon the exercise of the conversion right specified by the provisions of this
Debenture.

 

6.3          Registration. In the event that Borrower intends to file any
registration statement relating to any of Borrower’s Securities, Borrower agrees
that it will register Holder’s Securities. Borrower shall provide at least
thirty (30) days prior written notice to Holder of Borrower’s intention to file
such registration statement and will provide Holder the opportunity to elect not
to register Holder’s Securities, upon receiving written notice from Holder not
to include Holder’s Securities in such registration statement.

 

6.4          Registration Costs and Expenses. The costs and expenses of the
Registration Statement or other filing as provided in this Section 6.4,
including, but without limitation, fees and disbursements of Borrower’s counsel,
printing costs, and registration and qualification and Blue Sky costs and
expenses incurred by Borrower in connection therewith, shall be borne and paid
by Borrower.

 

ARTICLE SEVEN

LOST OR DESTROYED DEBENTURES

 

7.1          Lost or Destroyed Debentures. Upon receipt by Borrower at its
principal office of evidence satisfactory to Borrower of the loss, theft,
destruction or mutilation of this Debenture, and in the event of any such loss,
theft, or destruction, upon delivery of indemnity satisfactory to Borrower or,
in case of any such mutilation, upon surrender and cancellation of this
Debenture, Borrower will issue a new Debenture of similar tenor in lieu of this
Debenture with a notification thereon of the date from which interest has
accrued.

 

ARTICLE EIGHT

MAXIMUM INTEREST RATE

 

8.1 Maximum Interest Rate. The maximum total interest that Holder shall be
entitled to receive pursuant to this Debenture shall not exceed the maximum rate
permitted pursuant to applicable law. Borrower and Holder intend to comply at
all times with applicable usury laws. Notwithstanding any provision of this
Debenture, if at any time any applicable usury law would ever render usurious
any amounts contemplated by this Debenture, it is Borrower’s and Holder's
express intention that Borrower shall not be required to pay interest pursuant
to this Debenture at a rate in excess of the maximum lawful rate, that the
provisions of this Section 8.1 of this Article Eight shall control any other
inconsistent provisions of this Debenture, that such excess interest shall be
immediately credited pursuant to the principal balance of this Debenture (or, if
this Debenture has been fully paid, refunded by Holder to Borrower), and the
provisions hereof shall be immediately reformed and the amounts thereafter
collectible pursuant to this Debenture

 

CW1044004.1

6

 


--------------------------------------------------------------------------------



 

reduced, without the necessity of the execution of any further documents, so as
to comply with the then applicable law, but so as to permit the recovery of the
fullest amount otherwise called for pursuant to this Debenture. Any such
crediting or refund shall not cure or waive any default by Borrower pursuant to
this Debenture. If at any time following any reduction in the interest rate
payable by Borrower there remains unpaid any principal amount pursuant to this
Debenture and the maximum interest rate allowed by applicable law is increased
or eliminated, then the interest payable pursuant to this Debenture shall be
readjusted, to the extent not prohibited by applicable law, so that the total
dollar amount of interest payable pursuant to this Debenture shall be equal to
the dollar amount of interest which would have been paid by Borrower without
giving effect to the reduction in interest resulting from compliance with
applicable usury laws. The term “applicable law” as used in this Debenture shall
mean the laws of the State of Nevada, or federal law in the event that federal
law preempts Nevada law.

 

ARTICLE NINE

CLOSING

 

9.1          Definition. The consummation of the transactions provided for
herein (“Closing”) shall take place at the offices of Borrower, at 1:00 p.m.
Pacific Standard Time, or at such other place and on such other date as shall be
agree upon in writing by Borrower and Holder.

 

9.2          Deliveries by Holder. At the Closing, and provided Borrower has
fully performed all its obligations pursuant to the provisions of this
Debenture, Holder will deliver to Borrower a check (or wire transfer to
Borrower’s account) made payable to the order of Borrower in the principal
amount specified in the preamble of this Debenture.

 

ARTICLE TEN

MISCELLANEOUS

 

10.1       Survival of Warranties. All agreements, representations and
warranties made herein shall survive the execution and delivery hereof.

 

10.2       Failure or Indulgence Not Waiver. No failure or delay on the part of
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

 

10.3       Notices. All written notices or other written communications required
under this Agreement shall be deemed properly given when provided to the parties
entitled thereto by personal delivery (including delivery by commercial services
such as messengers and airfreight forwarders), by electronic means (such as by
electronic mail, telex or facsimile transmission) or by mail sent registered or
certified mail, postage prepaid at the following addresses (or to such other
address of a party designated in writing by such party to the others):

 

 

CW1044004.1

7

 


--------------------------------------------------------------------------------



 

 

 

 

If to Borrower:

Infotec Business Systems Inc.

 

 

Suite 230, 1122 Mainland Street

 

Vancouver, British Columbia

 

 

V6B 5L1

 

 

Canada

 

 

 

 

If to Holder:

TOV Trust

 

 

7210 Jordan Avenue, Suite D29

 

Canoga Park, CA 91303

 

 

USA

 

 

 

All notices given by electronic means shall be confirmed by delivering to the
party entitled thereto a copy of said notice by certified or registered mail,
postage prepaid, return receipt requested. All written notices shall be deemed
delivered and properly received upon the earlier of two (2) days after mailing
the confirmation notice or upon actual receipt of the notice provided by
personal delivery or electronic means.

 

11.4       Amendment Provision. The term “Debenture” or “this Debenture” and all
reference thereto, as used throughout this instrument, shall mean this
instrument as originally executed or if later amended or supplemented, then, as
so amended or supplemented. Holder and the Borrower agree that this Debenture
shall be modified only by a written agreement duly executed by persons
authorized to execute agreements on their behalf.

 

11.5       Assignability. This Debenture shall obligate Borrower, its successors
and assigns, and shall inure to the benefit of Holder, its successors and
assigns.

 

11.6.      Governing Law. This Debenture has been executed in and shall be
governed by the laws of the State of Nevada.

 

11.7.      Entire Agreement. The Borrower and Holder acknowledge and agree that
this Debenture is the complete and exclusive statement of the mutual
understanding of the parties and that it supersedes and cancels all previous
written and oral agreements and communications relating to the subject matter of
this Debenture.

 

 

CW1044004.1

8

 


--------------------------------------------------------------------------------



 

 



IN WITNESS WHEREOF, Borrower and Holder have caused this Debenture to be signed
in their names by their duly authorized representatives on the dates specified
opposite their signatures.

 

BORROWER:

 

Infotec Business Systems Inc.,

a Nevada corporation

 

By:

_________________________

Dated:                                     

 

Arthur Griffiths

 

Its:

President

 

 

 

HOLDER:

 

TOV Trust

 

By:

_________________________

Dated:                                     

 

 

 

 

CW1044004.1

9

 

 

 